—Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, *702J.), rendered April 3, 1998, convicting him of attempted murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the People established a proper chain of custody as to People’s Exhibit 1, i.e., three nine-millimeter shell casings found at the scene of the shooting, by providing reasonable assurances of the identity and unchanged condition of the evidence. Thus, that evidence was properly admitted (see, People v Julian, 41 NY2d 340, 343, quoting Amaro v City of New York, 40 NY2d 30, 35; People v Brown, 251 AD2d 341). The defendant’s claims regarding irregularities in the chain of custody go to the weight and not the admissibility of the evidence (see, People v Vasquez, 143 AD2d 525).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review, and, in any event, without merit. Goldstein, J. P., Florio, Feuerstein and Schmidt, JJ., concur.